Battle, J.
Taking the whole of Ilis Honor’s charge together, and applying it to the facts stated by the witnesses, Mr. and Mrs. Kersey, it is correct in principle, and is fully sustained by the case of Moss, Bell & Co. v. Peoples, 6 Jones 140. If the defendant, with his horse and buggy, carried the *344debtor to Greensborough, and there procured the money to enable him to leave the State, and if this were done with the intent to assist him in the purpose of avoiding his creditors, it was a fraudulent removal of the debtor within the meaning of the statute, and the defendant must abide the consequences.
The testimony which was offered on the part of the defendant as to the declaration of the debtor, that “ he intended to get him into a scrape,” was properly rejected on the ground of its immateriality. The debtor did get him into a scrape, and it was a matter of no consequence on the trial of the issue whether he did it designedly or not.
Per Curiam,
Judgment affirmed.